73277: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-19270: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73277


Short Caption:STATE, DEP'T OF CORR. VS. LUDWICKCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A741032Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/21/2017 / Paustian, KathleenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:11/26/2018How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of Nevada Department of CorrectionsMichelle Di Silvestro Alanis
							(Attorney General/Las Vegas)
						Cameron P. Vandenberg
							(Attorney General/Reno)
						


RespondentBrian LudwickAdam Levine
							(Law Office of Daniel Marks)
						Daniel Marks
							(Law Office of Daniel Marks)
						





Docket Entries


DateTypeDescriptionPending?Document


06/20/2017Filing FeeAppeal Filing fee waived.  State/County/Municipality.


06/20/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-20324




06/20/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-20327




06/21/2017Settlement NoticeFiled Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kathleen M. Paustian.17-20634




07/07/2017Docketing StatementFiled Docketing Statement.17-22590




07/13/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 4/19/17. To Court Reporter: Bryan Griffith.17-23290




08/15/2017TranscriptFiled Notice from Court Reporter. Brynn Griffiths stating that the requested transcripts were delivered.  Dates of transcripts: 04/19/17.17-27240




08/21/2017Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.17-27955




08/25/2017Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant:  45 days opening brief.17-28624




10/05/2017MotionFiled Stipulation to Extend Briefing (Opening Brief and Appendix).17-33810




10/05/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief and Appendix due: November 8, 2017.17-33812




11/09/2017BriefFiled Appellant's Opening Brief.17-38594




11/09/2017AppendixFiled Joint Appendix Volume I of IV.17-38597




11/09/2017AppendixFiled Joint Appendix Volume II of IV.17-38598




11/09/2017AppendixFiled Joint Appendix Volume III of IV.17-38599




11/09/2017AppendixFiled Joint Appendix Volume IV of IV.17-38601




12/01/2017MotionFiled Stipulation to Extend Time to File Respondent's Answering Brief.17-41442




12/01/2017Notice/OutgoingIssued Notice - Stipulation Approved.  Answering Brief due:  January 10, 2018.17-41475




01/03/2018BriefFiled Respondent's Answering Brief.18-00295




01/26/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Reply Brief due: February 16, 2018.18-03816




02/20/2018BriefFiled Appellant's Reply Brief.18-06613




02/20/2018Case Status UpdateBriefing Completed/To Screening.


05/25/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument.18-20177




11/26/2018Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).18-905462




05/02/2019Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Hardesty/Stiglich/Silver. Author: Silver, J. Majority: Silver/Hardesty/Stiglich. 135 Nev. Adv. Opn. No. 12. SNP19-JH/LS/AS (SC)19-19270




05/28/2019RemittiturIssued Remittitur. (SC).19-23007




05/28/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


06/17/2019RemittiturFiled Remittitur. Received by District Court Clerk on May 31, 2019. (SC)19-23007





Combined Case View